Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 2, 2015

                                      No. 04-15-00052-CV

                         Billy C. WHITFIELD and Carolyn Whitfield,
                                        Appellants

                                                v.

                                Charles Thomas ONDREJ, et al.
                                           Appellees

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 12-10-00231-CVK
                           Honorable Stella Saxon, Judge Presiding


                                         ORDER

       The appellees’ agreed motion for extension of time to file brief is GRANTED. Time is
extended to August 7, 2015.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court